Beck, J.
The plaintiff claims that the garnishee is indebted to the defendant in execution for the rent of a farm collected by the garnishee. The garnishee admitting the collection of the rent, claims that it was received by him under an agreement with defendant that it should be appropriated to the payment of an indebtedness due from defendant to the garnishee.
The case is one of conflict of evidence. No question of law arises in it. The defendant and another witness testify, in effect, that the garnishee was not authorized to collect the rent and appropriate it to the payment of his claim against defendant, while the garnishee who is corroborated by other witnesses, testified that under an agreement with the defendant the farm yvas to be rented by the garnishee and the proceeds of the rent applied in payment of the indebtedness of defendants to the garnishee. The defendant, it is shown by the garnishee’s evidence, was about to leave the country. His farm was incumbered for as much as it was worth. His indebtednes to the garnishee was secured by a chattel mortgage upon his team and to release it from the mortgage, he agreed that the garnishee should have the rent of the farm until his right of redemption expired. In order to secure the payment of the rent, he executed a quit-claim deed for the land to the garnishee. On this conflicting evidence the court below found for the garnishee. The action being at law,- we cannot disturb the judgment of the District Court.
Affirmed.